Title: To Thomas Jefferson from Albert Gallatin, 9 September 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York 9th Septer. 1802
          
          I have been here four days, and have felt the effects of my late stay in Washington: I am now recovered, but lament that the situation of that place should be an impediment to that constant superintendence, which is so essentially necessary in the Treasury department. On the 20th instt., I intend leaving this place with my family, and expect to be at the seat of Government before the end of the month.
          In my own department, I have nothing of any importance to communicate. The commissions to Cross & to Wilson for Newburyport & Marblehead have been forwarded. Mr Brent of the Dept. of State has been instructed to forward that to John Shore for Petersburgh. That for Gibault vice Tuck for Gloucester I have enclosed in a private letter to Capt. Crowninshield with a request that he should make positive enquiries as to the propriety of the appointment & removal, & the certainty of Gibault accepting, & in case of any impediment, that he should return the new commission to me to be cancelled, & keep the matter, in that case, in silence. I have yet no information for Oswego & Brunswick (Georgia), & wait for your instructions in relation to Yorktown (Virginia)—When I transmitted the recommendation for Wentworth as surveyor of Portsmouth (New Hampshire), I also sent letters from Messrs. Whipple & Langdon making recommendations for Master & Mate of the revenue cutter there. The cutter is ready, and the commissions, which are ready signed & in my possession, should be transmitted. Will you be pleased to signify your approbation, & to send me the names & christian names of the two persons recommended, as I have preserved no copy?
          I was sorry to find that you had approved the sending of another frigate (the John Adams), as I did not believe that it was necessary, & the appropriations for that object were exhausted. In recommending the sending the New York, I went as far as those appropriations would permit, and did not know that application had been made to you for another, until after it was done & the mail closed.
          Edward Livingston has not yet rendered his account of bonds put in suit & is gone to Virginia. I continue very uneasy to that account.
          I wrote to Colo. Lee the new collector of Salem who had recommended Wilson as successor of Gerry & whose name (Wilson’s) appears to the petition in favor of Gerry, that his removal was indispensible. The petition is returned.
          I enclose a letter from Colo. Hay of Vermont, but have informed his friends here that the French would not admit any Consul in their West Indian Colonies.
          I am with great respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        